Citation Nr: 0929415	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
edema of the right lower extremity, prior to September 30, 
2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
edema of the left lower extremity, prior to September 30, 
2008.

3.  Entitlement to an evaluation in excess of 40 percent for 
edema of the right lower extremity, from September 30, 2008.

4.  Entitlement to an evaluation in excess of 40 percent for 
edema of the left lower extremity, from September 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971, 
from October 1971 to July 1973, and from December 1976 to May 
1980.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

These matters were previously before the Board in December 
2007 and were remanded for further development.  After 
completing the requested development to the extent possible, 
a February 2009 supplemental statement of the case denied the 
claims, which were then returned to the Board for further 
appellate consideration.  

The Board notes that the Veteran submitted evidence after the 
issuance of the February 2009 supplemental statement of the 
case that was not considered by the RO.  A statement waiving 
RO jurisdiction over the new evidence did not accompany the 
evidence.  After reviewing the record, the Board finds that 
the new evidence is essentially cumulative and redundant of 
the previous evidence of record, showing edema of the lower 
extremities, and treatment for gastrointestinal and renal 
disorders, among others.  Therefore, the Board finds that the 
Veteran is not prejudiced here and will proceed to decide 
these claims on the merits.


FINDINGS OF FACT

1.  Prior to September 30, 2008, the Veteran's edema of the 
right lower extremity is manifested by pain and persistent 
edema, but no evidence of stasis pigmentation or eczema and 
no ulcerations of the skin.  

2.  Prior to September 30, 2008, the Veteran's edema of the 
left lower extremity is manifested by pain and persistent 
edema, but no evidence of stasis pigmentation or eczema and 
no ulcerations of the skin.  

3.  From September 30, 2008, the Veteran's edema of the right 
lower extremity is manifested by persistent edema and stasis 
pigmentation without persistent ulceration.

4.  From September 30, 2008, the Veteran's edema of the left 
lower extremity is manifested by persistent edema and stasis 
pigmentation without persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for edema of the right lower extremity, prior to September 
30, 2008, have not been met.  38 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for edema of the left lower extremity, prior to September 30, 
2008, have not been met.  38 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2008).


3.  The criteria for an evaluation in excess of 40 percent 
for edema of the right lower extremity, from September 30, 
2008, have not been met.  38 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2008).

4.  The criteria for an evaluation in excess of 40 percent 
for edema of the left lower extremity, from September 30, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7121 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in September 2004, November 2004, March 2006, 
and February 2008.  These letters informed the Veteran of 
what evidence was required to substantiate his claims and of 
his and VA's respective duties for obtaining evidence.  The 
March 2006 and February 2008 letters also informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

The above VCAA notice letters are deficient because they did 
not provide the Veteran with notice as instructed by the 
Court in Vazquez-Flores.  The Board finds that this omission 
is not prejudicial to the Veteran because a reasonable person 
could be expected to understand from the notice given what 
was needed to substantiate his claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (finding that a 
failure to notify a claimant of what was necessary to 
substantiate a claim for benefits had the "natural effect" 
of producing prejudice and that in such a situation), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Here, the record reflects that a 
statement of the case (SOC), issued in June 2006, informed 
the Veteran of the pertinent VA regulation(s) used in 
consideration of his increased rating claims, to include 
38 C.F.R. § 4.104, Diagnostic Code 7121 and all schedular 
ratings under this diagnostic code.  Notably, a supplemental 
statement of the case, issued in February 2009, readjudicated 
the claim after additional evidence was received.  The 
Veteran has had ample opportunity to respond/supplement the 
record, to include testimony at the August 2007 Travel Board 
hearing.  Based on the foregoing, the Board finds that the 
essential fairness of the adjudication was not frustrated.  
See Overton v. Nicholson, 20 Vet. App. 427, 438-39 (2006).  
As such, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 21 
Vet. App. 165, 170 (2007).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims, to include testimony at 
a Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

VA examinations with respect to the issues on appeal were 
obtained in December 2004, March 2006, and September 2008.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain an opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the above VA examinations were adequate.  Even though 
the December 2004 and March 2006 VA examination reports did 
not explicitly indicate that the Veteran's claims file was 
reviewed, it is noted that the reported medical history 
considered by these examiners was consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status was made in view of the Veteran's 
medical history, as required by 38 C.F.R. §§ 4.1 and 4.2 
(2008).  The September 2008 VA examination report reflects 
that the Veteran's claims file was reviewed.  All of the 
above VA examination reports reflect that subjective 
complaints were recorded, objective examinations were 
performed and diagnostic testing was completed (as 
appropriate).  Accordingly, the Board finds that VA's duty to 
assist with respect to providing adequate VA examinations 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that the there has been substantial 
compliance with its December 2007 remand as the Veteran was 
requested to provide the dates of his treatment, an adequate 
VA examination was performed, and the claim was readjudicated 
via a February 2009 supplemental statement of the case.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Therefore, the Board will proceed to 
adjudicate the appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In a statement received in July 2004, the Veteran asserts 
that increased evaluations are warranted for his service-
connected edema of the right and left lower extremities 
because they have gotten worse.  As the Veteran's claim was 
received by VA in July 2004, the rating period on appeal is 
from July 2003, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  It 
is noted that in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history 
of the disability is for consideration in rating a 
disability.

When the VA received the Veteran's claim for increased 
ratings for his service-connected edema of the bilateral 
lower extremities in July 2004, each lower extremity was 
rated as 10 percent disabling.  During the course of this 
appeal, a rating decision, dated in February 2009, increased 
the separate ratings for the Veteran's right and left lower 
extremity edema to 40 percent disabling, effective September 
30, 2008 (date of a VA examination).  38 C.F.R. § 3.400(o) 
(2008).  

The Veteran's edema of the right and left lower extremities 
is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7121 
(pertaining to post-phlebetic syndrome of any etiology).  
Under this diagnostic code, an evaluation of 20 percent is 
warranted for post-phlebetic syndrome manifested by 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
when there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
The maximum-schedular 100 percent rating is warranted for 
massive board-like edema with constant pain at rest.  

The Board will now analyze if a higher rating is warranted 
prior to and from September 30, 2008.  Because the above 
issues present similar facts and identical law, they will be 
addressed in a single analysis using the date of increase 
noted in the February 2009 rating decision as a natural 
separation point.

I.  Prior to September 30, 2008

After filing his claim for increased rating, the Veteran was 
afforded a VA examination.  The report of VA examination, 
dated in December 2004, reflects that upon physical 
examination the Veteran had 2+ edema of the bilateral lower 
extremities.  It was also noted that he had trace pulses in 
his lower extremities with dorsalis pedis and posterior 
tibial.  The December 2004 VA examination report also notes 
that he had no temperature sensation to his lower 
extremities, poor touch sensation, and diminished 
proprioception with lower extremity strength of 5/5, 
bilaterally.  The diagnosis was lower extremity edema.

The Veteran underwent another VA examination in March 2006.  
On physical examination of the lower extremities, it was 
noted that the Veteran had 4+ pitting edema of the lower 
extremities, bilaterally.  His pretibial areas were shiny 
with minimal hair growth.  This VA examination report also 
reflects that he had multiple well-healed/healing lesions of 
the anterior lower extremities.  Varicose veins of the right 
and left medial calf were also noted.  The March 2006 VA 
examiner noted that the Veteran's edema appears to be largely 
secondary to hypoalbuminemia, which is secondary to 
albuminuria.

VA treatment reports, dated until September 30, 2008, 
consistently reveal edema of the bilateral lower extremities.  
See VA primary care report, dated in December 2005 (noting 2+ 
edema, bilaterally); VA primary care report, dated in March 
2007 (noting 2+ edema most of the way up the Veteran's shin 
and 1+ edema above that); VA treatment report, dated in 
September 2008 (noting mild edema of the left leg).  

At the August 2007 Travel Board hearing, the Veteran 
testified that he treats his edema with water pills, 
elevation of his legs, and special shoes and stockings.  (See 
Board hearing Transcript "Tr." at 4, 6.)  The Veteran also 
testified that he has swelling above his ankles and beyond.  
(Id. at 5.)  Further, the Veteran stated that he had some 
scaling, itching, breaking skin, but he indicated that he did 
not have any sores.  (Id. at 9-10.)  

Based on the foregoing evidence, the Board finds that, as a 
whole, the Veteran's edema of the right and left lower 
extremity is more clinically characteristic of, or 
approximated by, a 20 percent disability evaluation.  
Specifically, the objective medical evidence does not 
indicate any findings or diagnosis of stasis pigmentation or 
eczema at any time during the rating period on appeal prior 
to September 30, 2008.  The Board acknowledges that the 
Veteran reported scaling, breaking, itching skin at the 
August 2007 Travel Board hearing.  However, the evidence, 
overall, does not demonstrate persistent stasis pigmentation 
or eczema prior to September 30, 2008.  Indeed, both the 
December 2004 and March 2006 VA examination reports do not 
reflect findings of ulceration, exfoliation, crusting, tissue 
loss, induration, or hypo or hyperpigmentation.  
Additionally, a VA clinic note, dated in January 2006, 
indicates that a foot examination was performed.  Although 
the foot examination noted that there were calluses on the 
bilateral metatarsal heads, the skin color and temperature of 
the Veteran's feet were both normal.  Further, a report of a 
VA nursing note, dated in April 2008, indicates that the 
Veteran's skin color was normal.  It was also noted that his 
skin was warm, but dry, and his skin turgor was within normal 
limits.  The April 2008 VA treatment report additionally 
notes no wounds, pressure ulcers, or other skin problems.  

In sum, prior to September 30, 2008, the evidence of record 
does not establish that there is persistent stasis 
pigmentation or eczema of either lower extremity.  As such, 
the Board finds that the Veteran's symptoms are most nearly 
approximated by the 20 percent disability ratings for each 
lower extremity, prior to September 30, 2008.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

II.  From September 30, 2008

The February 2009 rating decision indicates that the separate 
ratings for the Veteran's edema of the right and left lower 
extremities were each increased to 40 percent based on a 
finding of stasis pigmentation by the September 2008 VA 
examiner.  Therefore, this rating decision found that 
increased ratings were warranted for edema of the right and 
left lower extremities from the date of this VA examination, 
September 30, 2008.  The Board will now discuss whether or 
not ratings in excess of 40 percent are warranted from 
September 30, 2008.

The report of VA examination, dated September 30, 2008, 
reflects that the Veteran complained of a burning-type pain 
and pruritus.  He reported wearing stockings with minimal 
relief.  The Veteran denied urticaria, primary cutaneous 
vasculitis or erythema multiforme.  It was also noted that 
the Veteran denied any treatment for his rash to include 
corticosteroids (topically or systemic), other 
immunosuppressives or light therapy.  Physical examination 
revealed hyperpigmented skin of the bilateral feet, just 
above the ankles and extending distally.  The September 2008 
VA examiner noted two well-healed stasis ulcers over the 
bilateral anterior lower extremities, with the left greater 
than the right.  It was further noted that the stasis 
hyperpigmentation involved zero percent of exposed body and 
approximately 5 percent of total body.  The diagnosis was 
stasis pigmentation of the bilateral lower extremities with 
healing stasis ulcers as detailed above.  

A VA internal medicine report, dated in January 2009, 
indicates that the Veteran complained of swelling in his 
legs.  Objective examination of his extremities revealed no 
clubbing or cyanosis.  It was noted that the Veteran had 
bilateral pitting pedal edema 2+.  Further, examination of 
the skin revealed no rashes or bruises.  A report of a VA 
nursing note, also dated in January 2009, reflects that the 
Veteran's skin color was normal.  Additionally, this VA 
treatment report notes that the Veteran's skin temperature 
was warm, but dry, and his skin turgor was within normal 
limits.  The only skin problem noted was an old surgical scar 
from a colectomy in 2005.  It was also noted that the 
pressure ulcer protocol was not needed because the Veteran 
was not at risk.

Based on the foregoing, the Board finds that the Veteran's 
edema of the right and left lower extremities is most nearly 
approximately by a 40 percent disability rating from 
September 30, 2008.  While the Board notes that two well-
healed stasis ulcers were noted over the bilateral lower 
extremities upon VA examination in September 2008, the VA 
examiner characterized these ulcers as well-healed.  Indeed, 
the overall evidence of record from September 30, 2008 does 
not reveal persistent ulceration.  In this regard, the report 
of a January 2009 VA nursing note indicates that the pressure 
ulcer prevention protocol was not needed because the Veteran 
was not at risk.  

The Board acknowledges the Veteran's credible complaints of 
pain and his credible reports concerning the limiting effects 
of his edema of the bilateral lower extremities.  However, 
while the record demonstrates persistent edema and stasis 
pigmentation, persistent ulceration is not shown.  The Board 
also notes that the record does not reflect evidence of 
board-like edema with constant pain at rest.  As such, the 
next-higher 60 percent rating and the 100 percent rating are 
not for application.  

In sum, from September 30, 2008, the evidence of record does 
not establish that there is persistent ulceration of either 
lower extremity.  As such, the Board finds that the Veteran's 
symptoms are most nearly approximated by the 40 percent 
disability ratings for each lower extremity, from September 
30, 2008.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

III.  Conclusion and Extraschedular consideration

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes over 
the rating periods on appeal.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski,  2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  However, there is no other diagnostic code that is 
appropriate for rating the Veteran's edema of the right and 
left lower extremities.  As such, the Board finds that a 
higher rating is not appropriate under another applicable 
diagnostic code.

Additionally, the Board finds that the clinical evidence does 
not show distinct time periods exhibiting symptoms warranting 
further staged evaluations.  Hart, 21 Vet. App. at 509-10.  
In conclusion, the Board finds that the current "staged" 
ratings adequately account for the symptoms of the Veteran's 
edema of the bilateral lower extremities both prior to and 
from September 30, 2008.

Finally, the Board has considered whether the Veteran's 
claims warrant referral to the Under Secretary for Benefits 
or the Director of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321(b)(1).  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology. Id. at 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

In this case, the Board notes that a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities at issue with the established 
criteria found in the rating schedule for these disabilities 
show that the schedular rating criteria reasonably 
contemplate the Veteran's disability level and symptomatology 
for his edema of the right and left lower extremity 
disabilities.  The September 2008 VA examination report 
reflects that the Veteran was not employed at that time.  It 
notes that the Veteran was "forced into retirement" from 
the United States Postal Service in January 2008 secondary to 
his multiple medical problems.  The Veteran reported that his 
chronic edema of the lower extremities did affect his ability 
to work and his activities of daily living.  It was also 
noted that the Veteran's rash did not affect his activities 
of daily living or his usual occupation.  While this VA 
examination report may show that the Veteran's service-
connected edema of the bilateral lower extremities affected 
the Veteran's occupation, the Board finds that his does not 
rise to the level of marked interference with employment.  
Indeed, despite the Veteran's persistent edema of the 
bilateral lower extremities, the January 2009 VA treatment 
report notes that the Veteran's gait was steady and he had no 
deficits of muscle strength and normal range of motion.  
Additionally, the evidence of record does not reflect any 
frequent periods of hospitalization for these disabilities.  
The Board further observes that, even if the available 
schedular evaluations for the disabilities are rendered 
impracticable (which they manifestly are not), the Veteran 
does not exhibit other related factors such as those provided 
by the regulation as "governing norms."  In light of the 
foregoing, the Board finds that referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
edema of the right lower extremity, prior to September 30, 
2008, is denied.

Entitlement to an evaluation in excess of 20 percent for 
edema of the left lower extremity, prior to September 30, 
2008, is denied.

Entitlement to an evaluation in excess of 40 percent for 
edema of the right lower extremity, from September 30, 2008, 
is denied.

Entitlement to an evaluation in excess of 40 percent for 
edema of the left lower extremity, from September 30, 2008, 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


